 



Exhibit 10.3
ENVIRONMENTAL INDEMNITY AGREEMENT
     THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), executed as of
the 14th day of August, 2006 (the “Effective Date”), is made by Midlothian
Longbranch, L.P., a Texas limited partnership (“Borrower”), Centurion
Acquisitions, L.P., a Texas limited partnership (“Centurion”), Pars Investments,
Inc., a Texas corporation (the “General Partner”), and Mehrdad Moayedi
(“Moayedi”, and collectively with Borrower, Centurion and the General Partner,
the “Affiliates”) in favor of United Development Funding III, L.P., a Delaware
limited partnership (“Lender”).
RECITALS:
     A. Lender has agreed to advance funds to Borrower under that certain
Secured Promissory Note dated as of the Effective Date in the principal amount
of U.S. $962,563.00 (the “Note”), which shall be secured in part by a Deed of
Trust, Security Agreement and Financing Statement (Fixture Filing) (the “Deed of
Trust”) executed and delivered by Borrower to Todd Etter, trustee for the
benefit of Lender, covering that certain real property owned by Borrower located
in the City of Midlothian, County of Ellis, State of Texas and commonly referred
to as “Meadows at Longbranch,” as further described on Exhibit “A” attached to
the Deed of Trust (the “Property”).
     B. It is a condition precedent to Lender’s agreement to advance funds to
Borrower under the Note that Borrower and the Affiliates enter into this
Agreement, and Borrower and the Affiliates are willing to enter into this
Agreement in favor of Lender and hereby agree to be bound by its terms and
conditions.
AGREEMENT:
     NOW THEREFORE, in consideration of the premises and in order to induce
Lender to advance funds under the Note, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
and the Affiliates agree and covenant with Lender as follows:
     1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meaning set forth in the Note. In addition, as used in this
Agreement, the following terms have the following meanings:
     “Environmental Activity” means the existence, use, storage, Release,
threatened Release, generation, processing, abatement, removal, or disposal of
any Hazardous Substance on, to, or from the Property or the handling,
transportation, treatment, or disposal of any Hazardous Substance arranged by or
on behalf of any Indemnitor.
     “Environmental Claims” means any and all governmental and third-party
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations, proceedings, consent orders, or
consent agreements relating in any way to the presence or Use of any Hazardous
Substance on the Property or the Release or threatened Release of any Hazardous

1



--------------------------------------------------------------------------------



 



Substance to or from the Property or the violation of any Environmental
Requirement or any Environmental Permit applicable to the Property or which
otherwise relate to any Environmental Activity (hereafter “Claims”), including
without limitation (a) any and all Claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial, or other actions or damages
pursuant to any applicable Environmental Requirement, and (b) any and all Claims
by any third party seeking damages, contribution, indemnification, cost
recovery, compensation, or injunctive relief arising in connection with any
Hazardous Substance or arising from alleged injury or threat of injury to
property, human health, or the environment resulting or allegedly resulting from
any Environmental Activity.
     “Environmental Damages” means all claims, judgments, damages, losses,
penalties, fines, liabilities (including strict liability), encumbrances, liens,
costs, and expenses imposed against any party in connection with any
Environmental Activity, and all costs and expenses of investigation and defense
of any Environmental Claim, whether or not such Environmental Claim is
ultimately defeated, and in connection with any good faith settlement or agreed
judgment, including, without limitation, reasonable attorneys’ fees and
disbursements and consultants’ fees, which are reasonably necessary or required
as a result of an Environmental Claim based on the existence or alleged
existence of any Hazardous Substance upon, about, or beneath the Property, or
the migration or threat of migration of any Hazardous Substance to or from the
Property, or the existence of a violation of any Environmental Requirement
pertaining to any Indemnitor or the Property, regardless of whether the
existence or alleged existence of such Hazardous Substance or the violation of
Environmental Requirements arose prior to any Indemnitor’s ownership or
operation of the Property. “Environmental Damages” shall include, without
limitation, (a) damages for personal injury or injury to property or natural
resources occurring upon or off of the Property, (b) fees incurred for the
services of attorneys, consultants, contractors, experts, and laboratories, and
all other costs incurred in connection with the investigation of the presence or
alleged presence of Hazardous Substances on, about, or under the Property, the
removal or remediation of any Hazardous Substances, or the violation of
Environmental Requirements, including, without limitation, costs and expenses
for the preparation of any feasibility studies or reports or the performance of
any cleanup, remediation, removal, response, abatement, containment, closure,
restoration, or monitoring work required by any Governmental Authority or
reasonably necessary in defense of any Environmental Claim, and reasonable
attorneys’ fees, costs, and expenses incurred in enforcing this Agreement or
collecting any sums due hereunder, and (c) liability to any third person or
Governmental Authority to indemnify such person or entity for costs expended in
connection with the items referenced in subparagraph (b) preceding, and
(d) diminution in the value of the Property.
     “Environmental Laws” means all statutes and ordinances of any Governmental
Authority having jurisdiction over any Indemnitor, the Property, or any user or
occupant of the Property, and relating to the protection of human health and the
environment, now existing or hereafter adopted, including without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (42 U.S.C. § 9601, et seq.), the Solid Waste Disposal Act, as
amended (42 U.S.C. § 6901, et seq.), the Hazardous Materials Transportation Act,
as amended (49 U.S.C. § 1801, et seq.), the Clean Air Act, as amended (42 U.S.C.
§ 7401, et seq.), the Federal Water Pollution Control Act, as amended (33 U.S.C.
§ 1251, et seq.), the Toxic Substances Control Act, as amended (15 U.S.C. §
2601, et seq.), the

2



--------------------------------------------------------------------------------



 



Safe Drinking Water Act, as amended (42 U.S.C. § 300f, et seq.), the Atomic
Energy Act, as amended (42 U.S.C. § 2014, et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act, as amended (7 U.S.C. § 136, et seq.), the Oil
Pollution Act of 1990, as amended (33 U.S.C. § 2701, et seq.), the Emergency
Planning and Community Right-to-Know Act of 1986, as amended (42 U.S.C. § 11001,
et seq.), the Occupational Safety and Health Act, as amended (29 U.S.C. § 651,
et seq.), the Endangered Species Act, the Texas Water Code, as amended, and the
Texas Health and Safety Code, as amended, and the regulations adopted and
publications promulgated pursuant thereto.
     “Environmental Permits” means all permits, approvals, identification
numbers, licenses, and other authorizations required under any applicable
Environmental Requirement.
     “Environmental Requirements” means all applicable present and future
Environmental Laws and all rules, regulations, orders, decrees, permits,
licenses, concessions, franchises, or other restrictions or requirements of any
Governmental Authority relating to the protection of human health or the
environment and all applicable judicial, regulatory, or administrative
decisions, decrees, judgments, or orders thereunder.
     “Governmental Authority” means any governmental authority, the United
States of America, any state of the United States of America, and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority, instrumentality, bureau, or court having jurisdiction over the
Property, or over any Indemnitor or any occupant or user of the Property, or any
of their respective businesses, operations, assets, or properties.
     “Hazardous Substance” means any substance, material, or waste (a) the
presence or Release of which requires reporting, investigation, or remediation
under any Environmental Requirement, (b) which is defined or listed as a
“hazardous waste,” “hazardous substance,” “extremely hazardous waste,”
“restricted hazardous waste,” “hazardous material,” “toxic substance,” or other
similar or related term under any Environmental Law, (c) which is toxic,
radioactive, or otherwise classified as hazardous or toxic and is or becomes
regulated by any Governmental Authority as a threat to human health or the
environment, (d) the presence of which on the Property causes or threatens to
cause a nuisance upon the Property or to adjacent property, (e) the presence of
which on adjacent properties could constitute a trespass by any Indemnitor,
(f) which is asbestos, (g) which is polychlorinated biphenyls, or (h) which
contains petroleum or any petroleum-derived product.
     “Indemnitees” means Lender and its subsidiaries and affiliates, any
assignee of Lender with respect to all or any portion of the Loan, and their
respective subsidiaries, affiliates, shareholders, partners, members, directors,
officers, agents, attorneys, and employees, and their respective successors and
assigns, and “Indemnitee” means any one of the Indemnitees.
     “Indemnitors” means, collectively, (i) Borrower and its successors and
permitted assigns and (ii) each Affiliate and their respective successors and
permitted assigns.
     “Lien” means any encumbrance, lien, deed of trust, change, claim, or
security interest of any kind or nature.

3



--------------------------------------------------------------------------------



 



     “Note” means the Secured Promissory Note dated of August 14, 2006, executed
by Borrower and payable to the order of Lender in the original principal amount
of U.S. $962,563.00.
     “Permitted Substances” means common cleaning, maintenance, repair, painting
materials, and other commercial or retail products properly stored and handled
in normal, commercially reasonable quantities and consumed or used in the
ordinary course of use and operation of the Property.
     “Property” means the real and personal property covered by and described in
Exhibit “A” attached to the Deed of Trust and includes any soil, surface water,
or groundwater on or under any of the real property and all improvements located
thereon.
     “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment (including the abandonment or discarding of barrels, containers,
or other closed receptacles containing any Hazardous Substance).
     “Use” means use, ownership, development, construction, maintenance,
management, operation, or occupancy.
     2. Indemnity by Indemnitors.
     (a) Indemnitors shall indemnify, defend, save, and hold harmless each
Indemnitee from and against any and all Environmental Damages imposed or
asserted against the Property or Indemnitees (i) arising from the presence or
alleged presence of Hazardous Substances upon, about, or beneath the Property or
arising from the migration of Hazardous Substances to or from the Property
regardless of the source of such release or when such release occurred or such
presence is discovered, (ii) arising in any manner whatsoever out of the
violation of any Environmental Requirement pertaining to any Indemnitor or the
Property, or (iii) arising from the breach of any covenant or the inaccuracy of
any representation or warranty of Indemnitors contained in this Agreement;
unless, and to the extent, such Environmental Damages are finally determined to
have arisen solely and directly from the gross negligence or willful misconduct
of Indemnitees. THIS OBLIGATION SHALL INCLUDE ANY CLAIMS RESULTING FROM THE
NEGLIGENCE OR ALLEGED NEGLIGENCE OF ANY INDEMNITEE. This obligation shall
include, but shall not be limited to, (A) the burden of defending all claims,
suits, and administrative proceedings (with counsel reasonably approved by
Indemnitees), even if such claims, suits, or proceedings are groundless, false,
fraudulent, or frivolous, and conducting all negotiations of any description,
(B) paying and discharging, when and as the same shall become due, any and all
judgments, penalties, or other sums due against any Indemnitee, (C) paying and
discharging, when and as the same shall become due, all costs of removal and/or
remediation of any kind, and promptly disposing of such Hazardous Substances
(whether or not such Hazardous Substance may be legally allowed to remain upon,
about, or beneath the Property if removal or remediation is prudent), (D) paying
and discharging, when and as the same shall become due, all costs of determining
whether the Property is in compliance and promptly causing the Property to

4



--------------------------------------------------------------------------------



 



be in compliance with all applicable Environmental Requirements, (E) paying and
discharging, when and as the same shall become due, all costs associated with
claims for damages to persons, property, or natural resources, and (F) paying
and discharging, when and as the same shall become due, Indemnitees’ reasonable
attorneys’ fees, consultants’ fees, and court costs. Any Indemnitee (or at
Indemnitors’ expense if Indemnitors’ counsel or Indemnitee reasonably believes a
conflict exists in dual representation), at its expense, may employ additional
counsel of its choice to associate with counsel employed by Indemnitors; and any
Indemnitee may in good faith settle any Environmental Claim against it, whether
or not subject to indemnification hereunder, without the consent or joinder of
Indemnitors or any other party.
     Indemnitors and their successors and assigns hereby waive, release, and
agree not to make any claim or bring any cost recovery action against
Indemnitees under any Environmental Requirement now existing or hereafter
enacted. It is expressly understood and agreed that to the extent that
Indemnitees are strictly liable under any Environmental Requirements,
Indemnitors’ obligations to Indemnitees under this Agreement shall likewise be
without regard to fault on the part of Indemnitors with respect to the violation
or condition which results in liability to Indemnitees.
     (b) Indemnitors shall indemnify, defend, and hold harmless each Indemnitee
from and against any and all loss, liability, obligation, damage, penalty,
judgment, claim, deficiency, and expense (including interest, penalties,
attorneys’ fees, and amounts paid in settlement) to which Indemnitees may become
subject arising out of or relating to the Property, this Agreement and the other
Loan Documents, other than those which are finally determined to have arisen
solely by reason of the gross negligence or willful misconduct of Lender, BUT
SPECIFICALLY INCLUDING ANY LOSS, LIABILITY, OBLIGATION, DAMAGE, PENALTY,
JUDGMENT, CLAIM, DEFICIENCY, OR EXPENSE ARISING OUT OF THE SOLE OR CONCURRENT
NEGLIGENCE OF ANY INDEMNITEE. The provisions of and undertakings and
indemnifications set forth in this Section 2(b) shall survive (i) the
satisfaction and payment of the and termination of the Note, and (ii) the
release of any Liens held by Lender on real property or the extinguishment of
such Liens by foreclosure or action in lieu thereof. INDEMNITORS HEREBY WAIVE
ANY RIGHT OR CLAIM TO CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR
RELATED TO THE LOAN OR THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREBY, OR THE ACTIONS OF ANY INDEMNITEE IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT HEREOF OR THEREOF.
     (c) If the undertaking in the preceding paragraphs, or in any portion
thereof, is at any time determined to be unenforceable because it is violative
of any law or public policy, Indemnitors will contribute the maximum portion
that they are permitted to pay and satisfy under applicable law to the payment
and satisfaction of all Environmental Damages incurred by Indemnitees as set
forth above.
     3. Costs and Expenses. Indemnitors shall pay to each Indemnitee all
reasonable costs and expenses (including the reasonable fees and disbursements
of Indemnitee’s legal

5



--------------------------------------------------------------------------------



 



counsel) incurred by that Indemnitee in connection with this Agreement or the
enforcement of the terms of this Agreement.
     4. Survival of Indemnity. Indemnitors’ obligations under Sections 2 and 3
of this Agreement (the “Indemnity Obligations”) shall survive the making and
repayment of the Loan and the termination of the Note and any transfer of
Indemnitors’ right, title, and interest in and to any or all of the Property
(whether by sale, foreclosure, deed in lieu of foreclosure, release, or
otherwise) until such time as any claim described in Sections 2 and 3 hereof
shall be barred by all of the applicable statutes of limitations, if any.
Indemnitors, without the prior written consent of Lender in each instance, may
not assign, transfer, or set over to another, in whole or in part, all or any
part of its benefits, rights, duties, or obligations hereunder.
     5. Representations and Warranties. Indemnitors represent and warrant that:
     (a) (i) the Property has not been used at any time during any Indemnitor’s
management or ownership to generate, manufacture, refine, transport, treat,
store, handle, dispose of, transfer, produce, process, or in any manner deal
with Hazardous Substances; (ii) to Indemnitors’ knowledge after reasonable
inquiry, the Property has not been used at any time prior to any Indemnitor’s
management or ownership to generate, manufacture, refine, transport, treat,
store, handle, dispose of, transfer, produce, process, or in any manner deal
with Hazardous Substances; (iii) at no time during any Indemnitor’s management
or ownership of the Property has there occurred a Release or threatened Release
of a Hazardous Substance; (iv) no Indemnitor has received any written notice or
advice from any Governmental Authority or quasi-Governmental Authority, any
lessee of the Property, or any other party alleging any claim based upon an
Environmental Activity, alleging the presence, Release, or threatened Release of
a Hazardous Substance on, from, or affecting the Property, or alleging any
violation of any Environmental Requirement; and (v) to Indemnitors’ knowledge,
no prior owner of the Property or any lessee of the Property has received any
written notice or advice from any Governmental Authority or quasi-Governmental
Authority or from any other party alleging any claim based upon an Environmental
Activity, alleging any Release of any Hazardous Substance on, from, or affecting
the Property, or alleging any violation of any Environmental Requirement;
     (b) all Environmental Permits necessary for the current use and operation
of the Property, if any are required, have been obtained and are in effect for
the operations conducted at the Property;
     (c) Indemnitors have operated the Property in material compliance with all
applicable Environmental Requirements;
     (d) there are no past, pending, or, to Indemnitors’ knowledge, threatened
Environmental Claims against Indemnitors or the Property;
     (e) Indemnitors have not transported or arranged for the transportation
from the Property of any Hazardous Substance to any location that is listed or
proposed for listing on the National Priorities List under CERCLA or on the
CERCLIS or any analogous state list or, to Indemnitors’ knowledge, that is the
subject of any Environmental Claim;

6



--------------------------------------------------------------------------------



 



     (f) no asbestos-containing materials are located in any of the improvements
constituting any part of, or located on any part of, the Property;
     (g) there are not now and, to Indemnitors’ knowledge, never have been, any
underground storage tanks, as such term is defined in 42 U.S.C. § 6991, located
on the Property or on any property adjoining the Property.
     6. Affirmative and Negative Covenants. Until payment in full of the Secured
Indebtedness, unless Lender shall otherwise consent in writing:
     (a) Indemnitors shall keep the Property free of Hazardous Substances,
except for Permitted Substances and Indemnitors shall not allow any tenant,
occupant, or other party to generate, manufacture, refine, transport, treat,
store, handle, dispose, transfer, produce, process, or in any manner deal with
Hazardous Substances on or at the Property, except for Permitted Substances.
Indemnitors shall not cause or permit, as a result of any intentional or
unintentional act or omission on the part of any Indemnitor, and Indemnitors
shall at all times prior to the date Indemnitors cease to own, operate, or
control the Property, use (and shall cause all others to use) their best efforts
not to permit, as a result of any act or omission on the part of any tenant or
subtenant or occupant of the Property, a Release of any Hazardous Substance onto
the Property or onto any other property.
     (b) Indemnitors shall acquire and comply with all Environmental Permits
necessary for the ownership, operation, or use of the Property. Indemnitors
shall comply with, and shall use their best efforts to ensure compliance by all
tenants, subtenants, and occupants of the Property with all Environmental
Requirements and shall keep the Property free and clear of any liens imposed
pursuant thereto. Indemnitors shall immediately pay or cause to be paid all
costs and expenses incurred to ensure such compliance. Indemnitors shall obtain
and renew all Environmental Permits required for the ownership, operation, or
use of the Property. If Indemnitors receive any written notice or advice from
any Governmental Authority or from any tenant, subtenant, or occupant with
regard to any Environmental Claim or alleged Environmental Claim or of any
Release or threatened Release of any Hazardous Substance from or affecting the
Property, then Indemnitors shall immediately notify Lender in writing.
Indemnitors shall conduct and complete all investigations, studies, sampling,
and testing which are reasonably necessary or required, and all remedial,
removal, and other actions necessary to investigate, clean up, and remove all
Hazardous Substances on or affecting the Property or originating from the
Property in accordance with and to the full extent required by Environmental
Requirements and to the satisfaction of all applicable Governmental Authorities.
If Indemnitors do not proceed with any investigation, removal, remedial, or
other action in compliance with Environmental Requirements within thirty
(30) days of receipt of the initial written advice or notice with regard to the
Property, then Lender, within thirty (30) days after notice to Indemnitors by
Lender, may elect, in its sole discretion and with no obligation to do so, to
undertake such action. Any monies expended by Lender in efforts to comply with
any Environmental Requirements (including the costs of hiring consultants,
undertaking sampling and testing, performing any removal or remedial action
necessary or useful in the compliance process, and reasonable attorneys’ fees
and disbursements) will be reimbursed by Indemnitors to Lender on demand, will
constitute a portion

7



--------------------------------------------------------------------------------



 



of the Secured Indebtedness, will bear interest from the date incurred until
paid at the applicable rate set forth in the Note, and will be secured by all
collateral for the Loan.
     (c) Indemnitors shall provide Lender, within thirty (30) days after demand
by Lender, with a bond, letter of credit, or similar financial assurance
evidencing to Lender’s satisfaction that necessary funds are available to pay
the cost of removing, treating, and disposing of such hazardous substances and
discharging any assessments which may be established on the Property as a result
thereof, if in Lender’s reasonable opinion, Indemnitors do not have sufficient
funds to pay for such costs for discharge of such assessments or if an Event of
Default has occurred.
     7. Recourse Obligations. Indemnitors agree that notwithstanding any term or
provision contained in this Agreement or any other Loan Document apparently to
the contrary, Indemnitors’ obligations as set forth in this Agreement shall be
exceptions to any non-recourse or exculpatory provision relating to the Loan, if
any, and Indemnitors shall be unconditionally liable for the obligations under
this Agreement, and such liability shall not be limited to the original
principal amount of the Loan.
     8. Periodic Site Assessments. Lender (by its officers, employees, and
agents) at any time and from time-to-time, may contract for the services of
persons (the “Site Reviewers”) to perform environmental site assessments (“Site
Assessments”) on the Property for the purpose of determining whether there
exists on the Property any environmental condition which could reasonably be
expected to result in any liability, costs, or expense to the owner, occupier,
or operator of the Property arising under any Environmental Requirement relating
to Hazardous Substances. The Site Assessments may be performed at any time or
times, upon reasonable notice, and under reasonable conditions established by
Indemnitors which do not impede the performance of the Site Assessments. The
Site Reviewers are hereby authorized by Indemnitors to enter upon the Property
for such purposes and as provided hereinbelow. The Site Reviewers are further
authorized to perform both above and below the ground testing for environmental
damage or the presence of Hazardous Substances on the Property and such other
tests on the Property as may be necessary to conduct the Site Assessments in the
reasonable opinion of the Site Reviewers. Indemnitors shall supply to the Site
Reviewers such historical and operational information regarding the Property as
may be reasonably requested by the Site Reviewers to facilitate the Site
Assessments and will make available for meetings with the Site Reviewers
appropriate personnel having knowledge of such matters. The cost of performing
such Site Assessments shall be paid by Indemnitors upon demand of Lender and any
such obligations shall be added to and become a part of the Loan.
     9. Miscellaneous.
     (a) Notices. Notices to be made under this Agreement shall be given in
accordance with the Note.
     (b) Number and Gender. Whenever used herein, the singular number shall
include the plural and the singular, and the use of any gender shall be
applicable to all genders.

8



--------------------------------------------------------------------------------



 



     (c) Captions. The captions, headings, and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.
     (d) Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party as Lender or Indemnitors; and all covenants, promises,
and agreements by or on behalf of Indemnitors that are contained in this
Agreement shall bind and inure to the benefit of Indemnitees’ successors and
assigns; provided, however, that Indemnitors may not assign their obligations
and duties hereunder without the prior written consent of Lender, and any such
attempted assignment shall not have the effect of releasing Indemnitors from any
of their obligations or duties hereunder.
     (e) CHOICE OF LAW; JURISDICTION; VENUE. EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF SECURITY INTERESTS OR REMEDIES IN RESPECT OF ANY
PARTICULAR COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF TEXAS, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ITS CONFLICTS OF LAWS PROVISIONS. JURISDICTION FOR ALL MATTERS
ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE EXCLUSIVELY
IN THE STATE AND FEDERAL COURTS SITTING IN DALLAS COUNTY, TEXAS, AND EACH
INDEMNITOR HEREBY IRREVOCABLY SUBMITS ITSELF TO THE JURISDICTION OF SUCH STATE
AND FEDERAL COURTS AND AGREES AND CONSENTS NOT TO ASSERT IN ANY PROCEEDING, THAT
ANY SUCH PROCESS IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE THEREOF
IS IMPROPER, AND FURTHER AGREES TO A TRANSFER OF SUCH PROCEEDING TO THE COURTS
SITTING IN DALLAS COUNTY, TEXAS.
     (f) Waivers. No failure or delay of any Indemnitee in exercising any power,
right, or benefit hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of Indemnitees hereunder are cumulative and not exclusive of any
rights or remedies which any of them would otherwise have. No waiver of any
provision in this Agreement or consent to any departure by Indemnitors therefrom
shall in any event be effective unless signed in writing by Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.
     (g) Amendment. This Agreement may be amended only by an agreement in
writing signed by the party against whom enforcement thereof is sought.
     (h) WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. EACH INDEMNITOR HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY

9



--------------------------------------------------------------------------------



 



LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE LOAN DOCUMENTS OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY OR ASSOCIATED HEREWITH OR THEREWITH, BEFORE OR
AFTER MATURITY OF THE NOTE; (B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY
“SPECIAL DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OF LENDER OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D) ACKNOWLEDGES THAT
LENDER HAS BEEN INDUCED TO ENTER INTO THE NOTE AND THE OTHER LOAN DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED THEREBY BY AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL
DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES
(REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY
PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.
     (i) ENTIRE AGREEMENT. THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
TOGETHER CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES CONCERNING THE
SUBJECT MATTER HEREOF, AND ALL PRIOR DISCUSSIONS, AGREEMENTS AND STATEMENTS,
WHETHER ORAL OR WRITTEN, ARE MERGED INTO THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES AND
THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
[The remainder of this page is left blank intentionally.]

10



--------------------------------------------------------------------------------



 



EXECUTED on this the 18th day of August, 2006, effective for all purposes as of
the Effective Date.

              INDEMNITORS:   MIDLOTHIAN LONGBRANCH, L.P.,
a Texas limited partnership    
 
                By: Pars Investments, Inc.
Its: General Partner    
 
           
 
      By: /s/ Mehrdad Moayedi                                            
 
             Name: Mehrdad Moayedi
       Its: President    
 
                CENTURION ACQUISITIONS, L.P.,
a Texas limited partnership    
 
                By: Pars Investments, Inc.
Its: General Partner    
 
           
 
      By: /s/ Mehrdad Moayedi                                            
 
             Name: Mehrdad Moayedi    
 
             Its: President    
 
                PARS INVESTMENTS, INC.,
a Texas corporation    
 
           
 
      By: /s/ Mehrdad Moayedi                                            
 
             Name: Mehrdad Moayedi    
 
             Its: President      
 
  /s/ Mehrdad Moayedi                   Mehrdad Moayedi, individually    

11